Citation Nr: 0200795	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to May 11, 2000, for 
the grant of service connection for non-Hodgkin's lymphoma, 
for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1965 to 
February 1968.  The veteran died in June 2000, and the 
appellant is his surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an effective date prior to May 11, 2000, for the grant 
of service connection for non-Hodgkin's lymphoma, for accrued 
benefit purposes.  


REMAND

A remand is required for compliance with the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was 
signed into law on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
particular, the VA has a duty to assist the appellant in 
obtaining additional VA medical records, which she and her 
representative contend will document VA's constructive 
knowledge of the veteran's non-Hodgkin's lymphoma in August 
1999.  

Unfortunately, private medical records that show treatment 
and diagnosis of non-Hodgkin's lymphoma at multiple 
hospitalizations starting on August 27, 1999, were filed on 
May 11, 2000, and cannot form the basis for an earlier 
effective date for the grant of presumptive service 
connection for non-Hodgkin's lymphoma.  Generally, the 
effective date of an award based on a claim for compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2001).  For claims received more than one year after 
separation from active duty, as is the case with the May 11, 
2000 claim, the effective date of the grant of presumptive 
service connection is the later of the date of receipt of the 
claim or the date entitlement arose.  See 38 C.F.R. 
§ 3.400(b)(2)(ii) (2001).  If determined solely by the 
current record, the correct effective date is May 11, 2000, 
because the claim was received later than the first 
documented hospitalization on August 27, 1999.  

Because a VA medical report may serve as an informal claim, 
the date that VA constructively had knowledge of the 
veteran's non-Hodgkin's lymphoma from its own medical records 
becomes key to the issue of entitlement to an earlier 
effective date.  A report of examination or hospitalization 
which meets the requirements of this section will be accepted 
as an informal claim for benefits under an existing law, if 
the report relates to a disability which may establish 
entitlement.  See 38 C.F.R. § 3.157(a) (2001).  

The appellant and her representative assert, in lay 
statements since May 2000, that the veteran received a 
diagnosis of non-Hodgkin's lymphoma at the Portland, Oregon 
VA Medical Center (VAMC) or at the Vancouver, Washington VAMC 
in August 1999.  Although the RO obtained Portland, Oregon 
VAMC medical records for a brief period of treatment in 
October 1999, the record does not show that the veteran's 
full VA medical records for 1999 were obtained or confirmed 
as unavailable from the two treating VAMCs.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records from 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C. § 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §3.159(c)(2)).  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 1999 
medical records from the Portland, Oregon 
VAMC and the Vancouver, Washington VAMC.  
Requests for VA medical records and 
failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2001).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should ensure that 
the requested development is responsive 
to and in complete compliance with the 
directives of this remand, and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an effective date prior to May 11, 2000, 
for the grant of service connection for 
non-Hodgkin's lymphoma, for accrued 
benefits purposes, based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the appellant's claim 
remains in a denied status, she and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the appellant's claim.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the appellant until 
she is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



